In an action, inter alia, to recover damages for conversion, plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County, dated November 3, 1975, as (1) granted the motion of the defendants Hoffman for summary judgment and (2) denied its cross motion for summary judgment against all of the defendants. Order modified, on the law, by deleting therefrom the provision which granted the motion of defendants Hoffman and by substituting therefor a provision that the said motion is denied. As so modified, order affirmed insofar as appealed from, with $50 costs and disbursements to plaintiff payable by defendants Hoffman. Factual issues exist as to whether the three-year Statute of Limitations applies to the claim against the defendants Hoffman. Cohalan, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.